DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
3.1	Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,943,036. This is a statutory double patenting rejection.
3.2	While independent claim 1 is mapping below, independent claims 8 and 15 correspond to independent claims 8 and 15 of the parent’s patent. 
3.3	The remaining dependent claims 2-7, 9-14, 16-20 of the current application could be found in the dependent claims 2-7, 9-14, 16-20 of the parent’s patent.

[AltContent: textbox (Current Application 17166585
1. One or more non-transitory computer-readable storage media having instructions stored thereon, which, when executed by one or more processors of a computing device cause the computing device to perform actions comprising: 
receiving one or more documents, wherein at least one of the received documents includes descriptive information indicating a physical layout of an object; 
accessing a library associated with the object, documentation in the library being updated with new information regarding the object when the new information is received; 
generating a virtual object based on the physical layout of the object and the library associated with the object, the virtual object including a graphical representation of the object in a three or more dimensional view; 
generating a visualization of the virtual object; and providing the visualization of the virtual object within an immersive environment, the immersive environment including one of a virtual-reality (VR) environment, an augmented VR environment, an augmented-reality (AR) environment and a mixed-reality environment.)][AltContent: textbox (US Patent No. 10,943,036
1. One or more non-transitory computer-readable storage media having instructions stored thereon, which, when executed by one or more processors of a computing device cause the computing device to perform actions comprising: 
receiving one or more documents, wherein at least one of the received documents includes descriptive information indicating a physical layout of an object; 
accessing a library associated with the object, documentation in the library being updated with new information regarding the object when the new information is received; 
generating a virtual object based on the physical layout of the object and the library associated with the object, the virtual object including a graphical representation of the object in a three or more dimensional view;
generating a visualization of the virtual object; and 
providing the visualization of the virtual object within an immersive environment, the immersive environment including one of a virtual-reality (VR) environment, an augmented VR environment, an augmented-reality (AR) environment and a mixed-reality environment.)]





















Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.1	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitations of: “wherein the object is a multi-layered and a multi-dimensional visualization”; however, not only that the word “object” appears to be duplicated in the phrase, but is unclear how said object could be “a multi-layered and a multi-dimensional visualization”, as claimed. The Examiner further notes that it appears that Applicant meant to state “wherein the visualization of the virtual object is a multi-layered and a multi-dimensional visualization” similar to that recited in claim 14. Appropriate correction and/or clarification is respectfully requested.
Allowable Subject Matter
5.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Ayubi-Moak et al. (US Patent No. 10,528,684 B1) teaches a TCAD Design Template For Fast Prototyping Of 2D And 3D CMOS Image Sensors.
7.	Claims 1-20 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        September 10, 2022